PER CURIAM.
H. C. Howard, an attorney, was convicted on charges of receiving, as a public officer (a water district commissioner), profits from the use of public funds in his hands, KRS 61.190, and of accepting a bribe, KRS 432.350(2). He was fined $9,000 and sentenced to ten years’ imprisonment. Following his conviction the Kentucky State Bar Association instituted disbarment proceedings, resulting in a recommendation to this court that Howard be permanently disbarred.
A rule was issued, to which the only response by Howard was a statement that he had appealed from the judgment of conviction and a request that the proceeding be abated pending the appeal. The judgment was affirmed on the appeal, in Fanelli v. Commonwealth, Ky., 418 S.W.2d 740, and after the mandate was issued this court entered an order giving Howard time in which to file a brief. He has not filed any brief nor has he made any further response.
The offenses of which Howard was convicted clearly involved moral turpitude, warranting his disbarment. Cf In re Shu-mate, Ky., 382 S.W.2d 405.
The recommendation of the Board of Governors of the Bar Association is confirmed. The respondent, H. C. Howard, is hereby permanently disbarred from engaging in the practice of law in this state.
All concur.